                   Case 4:19-cv-03956 Document 1-1 Filed on 10/10/19 in TXSD Page 1 of 10


                                                                                                                                          RECEIPT NUMBER                               0. 0 0
                                                                                                                                          TRACKINGNUMBER                       73667928 CIV

                                                                      CAUSE NUMBER                                 201962373

  PLAINTIFF: MARTINEZ, NICOLAS                                                                                                                          InThe 61st
     vs.                                                                                                                                                .Iudicial Disti•ict Court of
  DEFENDANT: LIBERTY MUTUAL INSURANCE COMPANY                                                                                                           Harris County, Texas
                                                                                  CITATION CORPORATE
  THE STATE OF TEXAS
  County of Harris


~ T0: LIBERTY INSURANCE CORPORATION MAY BE SERVED THROUGH
       CORPORATION SERVICE COMPANY
       211 E 7TH ST STE 620    AUSTIN TX 78701 - 3218

       Attachedis a copy of               PLAINTIFF'S ORIGINAL PETITION.


  This instrument was filed on the     3 0 th day of        Au gu s t                                                                                         , 20      19 , in the
  above cited cause number and court. The instrument attached describes the claim against you.

        YOU HAVE BEEN SUED; you Inay employ an attorney. If you or your attorney do not file a written answer with the
   District Clerk who issued this citation by Io:oo a.m on the Monday next following the expiration of 2o days after you were
  served this citation and petition, a default judgment may be taken against you.

  TO OFFICER SERVING:
       This Citation was issued under my hand and seal of said Court, at Houston, Texas, this                                                               5th day of
           September                                20 19
                                                                                    .................
                                                                                 °~~

                                                                         0-                                 O: MARILYN BURGESS, District Clerk
  Issued at request of:                                                                                     c;   Harris County, Texas
  LEAVITT, CHRISTOPHER JERROD                                           v;                              :        2oi Caroline Houston Texas 77002
  600 TRAVIS STREET SUITE 7300                                                                             a     P.O.Box 4651, Houston, Texas 772io
                                                                        `•, (~~0 ................ ~~~'>i~.~
  HOUSTON, TX 77002
  TEL: (713) 223-5393                                                                m~...,.-••'""Generated by: MOMON, RHONDA HWP/ / 1131710 9
  Bar Number: 24053318
                                                          +h OFFICER/AUTHORIZED PERSON RETURN
  I received this citation on the                   l~         day of Sr_oklowb-f_~                               , 20      1y   , at     TVy       o'clock -AM., endorsed

  the date of delivery thereon, and executed it at
                                                                                                        (SfRF.BT ADDRFSS)                                            (CITY)

  in                             County, Texas on the                         day of                                                 20          , at            o'clock _.M.,

  by delivering to                                                                                                                                           by delivering to its
                                                  (TIIE DEFENDANT CORPOR4TION NAMED IN CITATION)


                                                                  , in person, whose name is
       (RHGISTERb:ll AGE.\'1', PRESIDENT, or VICE-PRESIDEN7)

  a true copy of this citation, with a copy of the                                                                                                             Petition attached,
                                                                       (DESCRIPTION OP' PETI"1'fON, E.G., "PLAINI•IPIi4 ORIGINAL")

  and with accompanying copies of
                                                                   (AllDl'1'IONAL DOCUMb:NTS,IFANY, DELIVEliED WITII'1'IIE PEfIT10N)




  I certify that the facts stated in this return are true by my signature below on the                                                  day of                           20_.
  FEE: $                                                                                          By:
                                                                                                                             (SIGNATURE OF OFFICF.R)

                                                                                                  Printed Name:

                                                                                                 As Deputy for:
  Affiant Other Than Officer                                                                                                          (PRINTED NMIE & T1TLE OF SHERIPF OR CONSTABLE)




  On this day,                                                             , known to me to be the person whose signature
  appears on the foregoing return, personally appeared. After being by me duly sworn, he/she stated that this citation was
  executed by him/her in the exact manner recited on the return.

  SWORN TO AND SUBSCRIBED BEFORE ME, on this                                                                 day of                                                           ,20



                                                                                                                                                        Notary Public




  N. INT. CITC. P                                                                 *73667928*

                                                                                                Exhibit
                                                                                               EXHIBIT
                                                                                               _________
                                                                                                   A
 Case 4:19-cv-03956 Document 1-1 Filed on 10/10/19 in TXSD Page 2 of 10
                                                      .                                                       '
                                                            ~                                            8/30/2019 9:c~7 PM
                                                                              Marilyn Burgess - District Clerk Harris County
                                                                                                   EnvelopeNo.36451863
                            2019-62373 / Courrt: 061                                       By: Cynthia Clausell-McGowan
                                                                                                  Filed: 8/30/2019 9:07 PM

                                     CAUSE NO.

NICOLAS MARTINEZ,                                §              IN THE DISTRICT COURT OF
 PlC[77T11 ff                                     §
                                                  §                   HARRIS COUNTY, TEXAS
 V.                                              §
                                                 §
LIBERTY MUTUAL INSURANCE                         §                           JUDICIAL DISTRICT
COMPANY &                                        §
LIBERTY INSURANCE                                §
CORPORATION                                      §
1)efendanl,5                                     §                        JURY TRIAL DEMAND

                              PLAINTIFF' S ORIGINAL PETITION

TO THE HONORABLE JUDGE OF SAID COURT:

          COMES NOW PLAINTIFF Nicolas Martinez ("Plaintiff') and files this Original Petition

against Liberty Mutual Insurance Company and Liberty Insurance Corporation ("Defendants")

and, in support of thereof, would respectfully sllow the Court.the following:

                    I.     DISCOVERY CONTROL PLAN AND MONETARY RELIEF

1.        Plaintiff intends to conduct discovery under Level 2. Tex. R. Civ. P. 190.3.

2.        Plaintiff seeks monetary relief under $100,000.00, including damages of an_y kind,

penalties, costs, expenses, pre judgment interest, and attorney's fees. Tex. R. Civ. P. 47(c)(1).

Further, Plaintiff specifies that she seeks a maximum amount of darnages that does not exceed the

sum or value of $74,000, exclusive of interest and costs. Removal would be impr-oper because

there is no federal question. Plaintiff has not asserted any claims arising under the Constitution,

treaties or laws of the United States of America. 28 U.S. Code § 1331. Further, removal would

be improper because federal courts lack subject matter jurisdiction over this action, as tlie matter

in controversy does not exceed the sum or value of $75,000, exclusive of interest and costs. 28

U.S. Code § 1332.
 Case 4:19-cv-03956 Document 1-1 Filed on 10/10/19 in TXSD Page 3 of 10




                                  II.     CONDITIONS PRECEDENT

3.      Pursuant to Tex. R. Civ. P. 54, Plaintiff asserts that all conditions precedent to recovery

have been performed or have occurred.

                            III. PARTIES, .TURISDICTION AND VENUE

A.      PARTIES

4.      Plaintiff Nicolas Martinez is a Texas resident, who resides in 15714 Creekhaven Dr.,

Houston, Harris County, Texas.

5.      Defendants Liberty Mutual Insurance Company is an insurance company doing business

in the State of Texas, which may be served through Corporation Service Company at 211 E 7th

St. Ste. 620, Austin, TX 78701 - 3218.

6.      Defendants Liberty Insurance Corporation is an insurance company doing business in the

State of Texas, which may be served through Corporation Service Company at 211 E 7th St. Ste.

620, Austin, TX 78701 — 3218.

B.      JURISDICTION

7.      The Court has subject matter jurisdiction over this cause of action because it involves an

amount in controversy in excess of the minimtim jurisdictional liniits of the Court.

8.      The Court has both general and specitic personal jurisdiction over Defendants. The Court

has general jurisdiction over Defendants, as Defendants has sufficient minimuni contacts witli and

within this State and has purposefully availed itself of the privilege of conducting activities within

this State, thus invoking the benefits, protections, aiid obligations of this State's laws. Defeiidants'

contacts with this State, which are continuous and systematic, include doing business in Texas,

selling and delivering insurance products in Texas, entering into contracts for insurance in Texas

with Texas residents, insuring property located in Texas, underwriting insurance policies in Texas,
 Case 4:19-cv-03956 Document 1-1 Filed on 10/10/19 in TXSD Page 4 of 10




accepting policy premiums in Texas and adjusting insurance claims in Texas. This activity was

not the unilateral activity of another party or a third person.

9.      Defendants' contacts with Texas, relied upon by Plaintiff, were purposeful and were not

random, fortuitous, or attenuated, and are thus subject to the jurisdiction of this State in suits based

on its activities. The Court has jurisdiction overDefendants because: (1) Defendants purposefully

availed itself of the benefits of conducting activities in Texas, and (2) the cause of action arises

from or relates to those contacts or activities.

10.     The Court has specific jurisdiction over this matter as it involved the execution,

performance, and breach of a Texas insurance contract with Plaintiff, who is a Texas resident, with

regards to an insured risk and/or property located in Texas. As a matter of law, Defendants

conducted business in this State because, without limitation, Defendants conducted the business

of insurance in Texas and committed one or more torts and/or violated the Texas DTPA and/or

Insurance Code, in whole or in part in this State, against Plaintiff in Harris County, Texas.

Defendants has sufficient and/or minimum contacts with this State, and thus Plaititiff affirmatively

assert the Court's exercise of jurisdiction over Defendants comports with "traditional notions of

fair play and substantial justice."

C.      VENUE

11.     Venue is proper in Harris County because all or a substantial part of the events or omissions

giving rise to the claim occurred in Harris County. Tex. Civ. Prac. & Rem. Code § 15.002(a)(1).

The property subject to this dispute and which is owned by Plaintiff is located in Harris County.

The insurance policy insuring the property was executed in Harris County. The damage to the

property resulted from an event or occurrence in Harris County. The resulting insurance claim
 Case 4:19-cv-03956 Document 1-1 Filed on 10/10/19 in TXSD Page 5 of 10




that was made by Plaintiff, the property inspection performed by Defendajits, aiid the denial and/or

underpayment of the insurance claim by Defendants occurred in Harris County.



                                  IV.     FACTUAL BACKGROUND

12.    Nicolas Martinez is a named insured uiider a property itisurance policy issued by Liberty

Mutual Insurance Company and Liberty Insurance Corporation. The policy number is k**9640.

13.    Hurricane Harvey caused major wind damage to tliousands of liomes in the Soutlieast

Texas area. Hurricane Harvey's winds were sufficient to cause damage as evidenced in this claim.

Thereafter, Plaintiff's subsequently filed a claim on his insurance policy.

14.    Defendants improperly denied and/or underpaid the claim.

15.    Defendants conducted a substandard investigation and inspection of the property, prepared

a report, which did not include all of the damages that were observed during the inspection, and

undervalued the damages observed during the inspection.

16.     Specifically, On August 28, 2017, Hurricane Harvey hit the Texas coast, which included

Harris County. The impact of this storm caused roof and interior damage to Plaintiff's house.

Specifically, the storm lifted multiple shingles, exposing nails. The lifted shiiigles catised water to

enter into the house. As a result, the water stained his ceiling. Thereafter, Plaintiff filed a claim on

his insurance policy.

17.    Defendants performed an outcome-oriented investigation of Plaintiffs claim. Defendants'

(improper) claims handling included Defendants' biased claims adjustment, and an unfair and

inequitable evaluation of Plaintiffs losses on the property. In addition, Defendants' claims

handling included both an unreasonable investigation and utiderpayment of Plaijitiffs claim.
 Case 4:19-cv-03956 Document 1-1 Filed on 10/10/19 in TXSD Page 6 of 10




                       V.      CAUSES OF ACTION AND ATTORNEY's FEES

18.    Plaintiff incorporates the foregoing for all purposes.

A.     BREACH OF CONTRACT

19.    Plaintiff and Defendants entered into an insuraiice contract. Defendants breached this

contract by, without limitation, inadequately and/or improperly investigating Plaintiff's insurance

claim, wrongfully denying and/or underpaying the claim. Defendants damaged Plaintiff through

its actions and/or inactions described herein.

B.     PROMPT PAYMENT OF CLAIMS STATUTE

20.    Defendants' failure to pay for Plaintiff's losses and/ oc- to follow the statutory time

guidelines for accepting or denying coverage constitutes a violation of Section 542. 051 et seq. of

the Texas Insurance Code.

21.    In addition to Plaintiffs claim for damages, Defendants' violation of the Tex. Insurance

Code entitles Plaintiff to interest and attorneys' fees as set forth in Section 542.060 of the Texas

Insurance Code.

C.     BAD FAITH

22.    Defendants is an insurance company and insured Plaintiff's property. Defendants is

required to comply with Chapter 541 of the Texas Insurance Code.

23.    Defendants violated Section 541.051 of the Texas Insurance Code by, without limitation:

       1. Making statements misrepresenting the terms aiid/or benefits of the policy.

24.    Defendants also violated Section 541.060 by, without limitation:

       1. Misrepresenting to Plaintiff a material fact or policy provision relating to coverage at

           i ssue;
 Case 4:19-cv-03956 Document 1-1 Filed on 10/10/19 in TXSD Page 7 of 10




       2. Failing to attempt in good faith to effectuate a prompt, fair, and equitable settlement of

           a claim with respect to which the insurer's liability had become reasonably clear;

       3. Failing to promptly provide to Plaintiff a reasonable explanation of the basis in the

           policy, in relation to the facts or applicable law, for the insurer's denial of a claim or

           offer of a compromised settlement of a claim;

       4. Failing within a reasonable time to affirm or deny coverage of a claim to Plaintiff or

           submit a reservation of rights to Plaintiff; and/or

       5. Refusing to pay the claim without conducting a reasonable investigation with respect

           to the claim;

25.    Defendants violated Section 541.061 by, without limitation:

       1. Making an untrue statement of material fact;

       2. Failing to state a material fact necessaty to make otlier statemetits made not misleading

           considering the circumstances under which the statements were made;

       3. Making a statement in a manner that wouuld mislead a reasonably prudent person to a

           false conclusion of a material fact;

       4. Making a material misstatement of law; and/or

       5. Failing to disclose a matter required by law to be disclosed.

26.    Defendants knowingly committed the acts complained of. As such, Plaintiff is entitled to

exemplary and/or treble damages pursuant to Texas Insurance Code Section 541.152(a)-(b).

D. ATTORNEYS` FEES

27.    Plaintiff engaged the undersigned attorneys to prosecute this lawsuit against Defendants

and agreed to pay reasonable attorneys' fees atid expenses through trial and aiiy appeal.
 Case 4:19-cv-03956 Document 1-1 Filed on 10/10/19 in TXSD Page 8 of 10




28.       Plaintiff is entitled to reasonable and necessary attorney's fees pursuant to Texas Civil

Practice and Remedies Code Sections 38.001-38.003 because an attorney that represents Plaintiff

presented the claim to Defendants, and Defendants did not tender the just amount owed before the

expiration of the 30th day after the claim was presented.

29.       Plaintiff further prays that he be awarded all reasonable attorneys' fees incurred in

prosecuting his causes of action through trial and any appeal pursuant to Sections 541.152 and

542.060 of the Texas Insurance Code.

                                VI.     TEx. R. Crv.   P.193.7 NoTiCE.

30.       Pursuant to Tex. R. Civ. P. 193.7, the undersigned hereby notifies all parties and counsel

of record that Plaintiff may introduce into evidence at the time of trial or pre-trial, those documents

produced by all parties in response to requests for production and/or requests for disclosure in this

matter.

                                        VII. JURY DEMAND

31.       Pursuant to Tex. R. Civ. P. 216, Plaintiff hereby demands trial by jury and has tendered the

appropriate fee.

                                            VIII. PRAYER

32.       WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that Defendants be cited to

appear and answer herein, and that, after due process of law, Plaintiff have judgment against

Defendants for actual damages, together with exemplary damages, statutory damages, treble

damages, statutory interest, pre judgment interest, post judgment interest, attorneys' fees, costs of

suit, and for all such other and further relief, both general and special, in law and in equity, to

which Plaintiff may be justly entitled.
Case 4:19-cv-03956 Document 1-1 Filed on 10/10/19 in TXSD Page 9 of 10




                                  Respectfully subtnitted,

                                   THE BUZBEE LAW FIRM
                                  By: %:S/Anthony G. Buzbee
                                      Anthony G. Buzbee
                                      State Bar No. 24001820
                                      tbuzbee@txattorneys.com
                                      Christopher J. Leavitt
                                      State Bar No. 240533 18
                                      cleavitt@txattorneys.com
                                      JP Morgan Chase Tower
                                      600 Travis, Suite 6850
                                      Houston, Texas 77002
                                      Telephone: (713) 223-5393
                                      Facsimile: (713) 223-5909


                                      AND

                                    LAW OFFICES OF MANUEL SOLIS, PC

                                  By: ,!s;%Stephen R. Walker
                                       Stephen R. Walker
                                       Texas Bar No. 24034729
                                       Gregory J. Finney
                                       Texas Bar No. 24044430
                                       Juan A. Solis
                                       Texas Bar No. 24103040
                                       6657 Navigation Blvd.
                                       Houston, TX 77011
                                       Phone: (713) 277-7838
                                       Fax: (281) 377-3924
                                       swalker@manuelsolis.com
                                       gfinney@manuelsolis.com
                                       jusolis@manuelsolis.com

                                      ATTORNEYS FOR PLAINTIFF
         Case 4:19-cv-03956 Document 1-1 Filed on 10/10/19 in TXSD Page 10 of 10

                                                                                                                                                                               8/30/2019 9:07:42 PM
                                                                                                                                                                               Marilyn Burgess - District Clerk
           ~st~=ras~

                     ~
                     ,.
                          Mar~yA g~~i~rt: 061        ~                                                                              ~                                          Harris County
                                                                                                                                                                               Envelope No: 36451863
                                                                                                                                                                               By: CLAUSELL, CYNTHIA
                                      •,        . :...            .;      ;         ..... ,.. ,. .; ,.. .,. ,.. ; ,.. ., :                                                     FFled. 8/30/20 9 .
                           : • :~_:,.:.~ ~ ~ :•; (~ :. ?' :;•                        . ;~ ::~.          , ~. . ,~..:.: ,~I~
           ~
           . .•t.n        ....,,-,--...,. .----•----............................................................................................................................................................... .
                           : iii. ~.$`~.•!ti:t: , .,.. Ci'Ja ~`e•::. t~.J..!.?+:... .:::{a:. . ~-f.:~•+i•~!. - . .r+. `i.l:.C~~:i y 4'~."er.~;~~..~::e::::~:i'c~'.~`.:.;r 7:

                                                             Request for Issuance of Service
CASE NUMBER:                                                                         CURRENT COURT:

Name(s)oe[Documentstobeserved: PLAINTIFF'S ORIGINAL PETITION
FILE DATE: August 30, 2019       Month/Day/Year
SERVICE TO BE ISSUED ON (Please List Exactly As The Name Appears In The Pleading To Be
Served)•
Issue Service to: LIBE_RTY_ MUTUAL INSURANCE COMPANY
Address of Service: 211 East 7th Street Suite 620
City, State & Zip: Austin, TX 78701 -3218
Agent (if applicable) CORPORATION SERVICE COMPANY
TYPE OF SERVICE/PROCESS TO BE ISSUED: (Check the proper Box)
❑✓    Citation       ❑ Citation by Posting ❑                                 Citation by Publication                                        ❑ Citations Rule 106 Service
❑ Citation Scire Facias                                                       Newspaper
❑ Temporary Restraining Order                                     ❑ Precept                                                                 ❑ Notice
❑ Protective Order
❑ Secretary of State Citation ($12.00) ❑                                     Capias (not an E-Issuance) ❑ Attachment
❑ Certiorari                                                      ❑ Highway Commission ($12.00)
❑ Commissioner of Insurance ($18.00) ❑ Hague Convention ($16.00)                                                                             ❑ Garnishment
❑ Habeas Corpus                                                   ❑ Injunction                                                                ❑ Sequestration
❑ Subpoena
❑ Other (Please Describe)
(See additional Forms for Post Judgment Service)
     SERVICE BY (check one):
❑    ATTORNEY PICK-UP (phone) _                                                                                  ❑ E-Issuance by District Clerk
❑    MAIL to attorney at:                                                                                          (No Service Copy Fees Charged)
❑    CONSTABLE                                                                                     "I:?Fc         t:..il acf.;~3s....,.:: :::,.. .....:c'. , ::.. ...                    a>:u
❑    CERTIFIED MAIL by District Clerk                                                  e.i1t'.~i i.i'J J'~~tFiC'`.Z':, °.1-#S°; ~•'. iSti(:'t.iil~:': ~:.3 VFC:~'. ~~{Fi e:il'4i' titti.
                                                                                       V i4,i: ldj?;w. tec::l $I.ii:::'C:'E..•.,k.<:C3,q: iE'tl' !`?oA•:: 1•.'J§!.i ~?C ~?L?:,

❑ CIVIL PROCESS SERVER - Authorized Person to Pick-up: COURT RECORC                                                                                              Phone: 71322733~

❑    OTHER, e-yplaiil

Issuance of Service Requested By: Attorney/Party Name: Christopher Leayitt Bar # or ID 24053318
Mailing Address: 600 Travis, Ste 7300, Houston, TX 77002
Phone Number: 713-223-5393
